                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

Keith Wellin, individually and as Trustee of the      )   C/A No. 2:13-cv-1831 DCN
Keith S. Wellin Florida Revocable Living Trust        )
u/a/d December 11, 2001,                              )
                                                      )
                        Plaintiff,                    )         ORDER
                                                      )
               -vs-                                   )
                                                      )
Peter J. Wellin, Cynthia W. Plum, and Marjorie W.     )
King, individually and as Co-Trustees and             )
Beneficiaries of the Wellin Family 2009 Irrevocable   )
Trust u/a/d November 2, 2009, and Friendship          )
Management, LLC,                                      )
                                                      )
                       Defendants.                    )
___________________________________________           )
Lester S. Schwartz, as Trust Protector of the         )   C/A No. 2:13-cv-3595 DCN
Wellin Family 2009 Irrevocable Trust,                 )
                                                      )
                        Plaintiff,                    )
                                                      )
               -vs-                                   )
                                                      )
Peter J. Wellin, Cynthia W. Plum and Marjorie W.      )
King, individually and as Co-Trustees and             )
Beneficiaries of the Wellin Family 2009 Irrevocable   )
Trust, Friendship Management, LLC, and Cynthia        )
W. Plum as Manager of Friendship Management,          )
LLC,                                                  )
                                                      )
                        Defendants.                   )
___________________________________________           )
Peter J. Wellin, Cynthia W. Plum and Marjorie W.      )
King, as Co-Trustees of the Wellin Family 2009        )
Irrevocable Trust,                                    )
                                                      )
                        Counterclaim Plaintiffs,      )
                                                      )
               -vs-                                   )
                                                      )
Lester S. Schwartz, Esq., as Trust Protector of the   )
Wellin Family 2009 Irrevocable Trust u/a/d            )
November 2, 2009, and Keith Wellin, as Grantor of     )
the Wellin Family 2009 Irrevocable Trust u/a/d        )
November 2, 2009,                              )
                                               )
                      Counterclaim Defendants. )
_________________________________________ )
Peter J. Wellin, Cynthia Wellin Plum, and      )                  C/A No. 2:14-cv-4067 DCN
Majorie Wellin King, Individually and as       )
Co-Trustees and Beneficiaries of the Wellin    )
Family 2009 Irrevocable Trust u/a/d            )
November 2, 2009,                              )
                                               )
                      Plaintiffs,              )
                                               )
               -vs-                            )
                                               )
Wendy Wellin, Individually and as Trustee of   )
the Keith S. Wellin Florida Revocable Living   )
Trust u/a/d December 11, 2001,                 )
                                               )
                      Defendants.              )
_________________________________________ )

              This matter is before the court upon the Special Master’s Report and

Recommendation (“R&R”) (Dkt. No. 859 in 2:13-cv-1831-DCN1) regarding the motion

filed by Wendy C.H. Wellin, as Special Administrator of the Estate of Keith S. Wellin

and as Trustee of the Keith S. Wellin Florida Revocable Living Trust u/a/d December 11,

2001 (the “Estate”) for a protective order pursuant to Rules 26(c) and 30(c) of the Federal

Rules of Civil Procedure in relation to the Estate’s expert Diana S.C. Zeydel, Esquire.

              The court is charged with conducting a de novo review of any portion of the

Special Master’s report to which a specific objection is registered. “In acting on a

master’s order, report, or recommendations, the court must give the parties notice and an

opportunity to be heard; may receive evidence; and may adopt or affirm, modify, wholly

or partly reject or reverse, or resubmit” the R&R to the Special Master with instructions.


                                                            
1
  Unless otherwise indicated, all references to electronic filing number will be directed to
filings in Case No. 2:13-cv-1831 DCN.
Fed. R. Civ. P. 53(f)(1). The 2003 Advisory Committee Notes state that the “requirement

that the court must afford an opportunity to be heard can be satisfied by taking written

submissions when the court acts on the report without taking live testimony.”2

Objections were timely filed on March 19, 2019 by the Estate. On April 2, 2019, the

Wellin Children filed their reply to the objections.

              The court has conducted a de novo review of the record and concludes that the

Special Master’s R&R accurately summarizes this case and the applicable law.

Accordingly, the Special Master’s R&R is incorporated into this order. For the reasons

articulated by the Special Master, it is therefore ORDERED that the Estate’s motion for

protective order is DENIED, and the legal memorandum at issue shall be produced along

with the emails concerning the same subject matter.

              AND IT IS SO ORDERED.




                                                               DAVID C. NORTON
                                                               UNITED STATES DISTRICT JUDGE

April 16, 2019
Charleston, South Carolina

 




                                                            
2
       While this language is drawn from the Committee Notes to Rule 53(g), in the
2003 version of the Federal Rules of Civil Procedure, Rule 53(g)(1) contained the
substantive language that is now in Rule 53(f)(1).
